Citation Nr: 1708808	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to April 2008.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2010 rating action granted an increased 10 percent rating for residuals of a right wrist fracture for the entire appeal period.  The Board, in pertinent part, remanded the issues on appeal for additional development in April 2015.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  Thus, the TDIU issue in this case is appropriately addressed as a separate issue on appeal.  

The Veteran has not raised the issue of entitlement to an extra-schedular rating, including as due to the collective impact of all of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Thus, no further action as to these specific matters is required.  

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right wrist fracture are manifested by no more than limitation of motion without ankylosis.

2.  The evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.20, 4.71a, Diagnostic Code 5215 (2016).  
2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See pre-decisional VA correspondence dated in November 2008 (with regard to the increased rating claim) and post-decisional VA correspondence dated in August 2015 (with regard to the TDIU issue).  The agency of original jurisdiction (AOJ) most recently readjudicated these issues in September 2016.  Significantly, neither the Veteran, nor his representative, has alleged prejudice with regard to the notice provided in this appeal.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Further, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Veteran was requested to provide additional information in support of his appeal by correspondence dated in August 2015, and he was provided copies of VA forms for this purpose, including a TDIU application VA Form 21-8940.  The Veteran provided no subsequent correspondence in support of his claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

A disorder not listed in the rating schedule may be evaluated under a listing or diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The Court has held that VA's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  A higher evaluation requires evidence of ankylosis of the wrist joint.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran contends that he has a right wrist disability that is more severe than the present evaluation.  He asserts that he experiences painful motion and that his ability to pick up things and lift weights is impaired.  Service treatment records show he sustained a fracture to the right radius in a fall in November 1998.  

On VA examination in February 2009, the Veteran complained of intermittent right wrist pain and reported having had symptoms of weakness, stiffness, giving way, lack of endurance, and fatigability.  He described his pain as aching, sticking, and sharp estimated as six on a ten point scale at the highest level.  The pain was exacerbated by physical activity, stress, and weather changes and relieved spontaneously.  It was noted he was able to function without medication and received no current treatment.  An examination of the wrist was within normal limits, bilaterally.  The wrist joint was not in any fixed position and there was no ankylosis.  Wrist range of motion was normal without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Motor and sensory functions to the upper extremities were normal.  An X-ray study revealed an unfused epiphysis of the right ulnar styloid.  The diagnoses included status post fracture of the right wrist with residual unfused epiphysis.  
VA treatment records dated in May 2009 noted the Veteran had full range of motion in the upper extremities.  Muscle strength testing revealed 5/5 wrist flexion and extension, bilaterally.  Grasp testing was negative.  

VA examination in July 2016 included a diagnosis of residuals of a right wrist fracture.  It was noted the Veteran reported dull aching to the radial aspect of the right wrist, especially with weather changes and doing weight training.  He stated that he was currently not engaged in weight training, and reported that he was currently employed in underwater search and salvage with a lot of heavy equipment lifting (20 pounds (lbs.) to 150 lbs. or more) on a regular basis.  He reported having daily wrist strains and working through the symptoms.  Range of motion studies revealed motion that was abnormal or outside the normal range with palmar flexion to 70 degrees, dorsiflexion to 30 degrees, ulnar deviation to 25 degrees, and radial deviation to 10 degrees.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  

The examiner found the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  Muscle strength testing revealed 5/5 wrist flexion and extension.  There was no evidence of a reduction in muscle strength or muscle atrophy and no evidence of ankylosis.  There was no evidence of degenerative or traumatic arthritis and an X-ray study revealed no acute fracture, dislocation, or significant degenerative change.  The ulnar styloid was fragmented, likely an anatomical variant, with no obvious deformity of the distal radius.  The effect of the service connected disability on ability to function in an occupational environment was that he would experience wrist pain with lifting more than 10 lbs. or repetitive motions (i.e. typing with a rest period) and, depending on pain tolerance, would have some functional limitation if pain became unbearable (i.e. may need reasonable accommodations).

Accordingly, the Board finds that the Veteran's service-connected residuals of a right wrist fracture is manifested by no more than limitation of motion without ankylosis.  There is no objective medical evidence demonstrating a more severe wrist impairment.  The Board finds the February 2009 and July 2016 VA examination findings adequately represent the extent of the Veteran's service-connected disability and are persuasive.  The assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, a rating in excess of 10 percent is not warranted.

The Veteran is competent to report certain obvious symptoms of his wrist disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  
Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  A combined 90 percent service-connected disability rating is assigned effective from April 18, 2008.  (Indeed, since that effective date, the Veteran has been service-connected for status post traumatic brain injury headache residuals, which has been evaluated as 70 percent disabling.)  However, the Board finds that the evidence demonstrates that the Veteran service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  In fact, at the July 2016 VA examination, the Veteran reported that he was currently working full-time in underwater search and salvage.  He stated that he had not requested any job accommodations, but indicated he would if he was unable to bear the pain associated with his job duties.  It was also noted that he had worked as a service department instructor from 2008 to 2010, as a civilian management professional for special operations from 2010 to 2011, and that he had worked in real estate from 2012 to 2014.  There is no indication of marginal employment.  The degree of occupational impairment due to the service-connected disabilities is found to be adequately demonstrated by the evidence of record.  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


